DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (Figs 1-3) in the reply filed on 1/3/2022 is acknowledged.  The traversal is on the ground(s) that the embodiments have a large number of similarities and a single search can be used to cover all the embodiments.  This is not found persuasive because applicant is only allowed one invention per application and each of the species includes structural features that render each species patentably distinct from the others.  Furthermore, claim 21 appears to be directed to a non-elected embodiment and is thus hereby WITHDRAWN.  Claims 1-10 examined accordingly.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/829,967 and 62/873,419, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  No support in the prior-filed applications for a sleeve having openings, aperture, a polygonal shaped frame having a channel, latch with a snap positioned in aperture, tongue engaging the polygonal shaped frame.  Accordingly, claims 1-10, 21 are not entitled to the benefit of the prior application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the latch having a snap positioned in the aperture and a tongue engaging the polygonal shaped frame in claim 1 must be shown or the feature(s) canceled from the claim(s).  It is noted that none of the figures show the latch parts engaging with a sleeve and frame as recited.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to because of the use of heavy shading.  Note that solid black shading areas are not permitted, except when used to represent bar graphs or color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0284247 to Balazs et al. (Balazs).
Regarding claim 1, Balazs discloses a sleeve pack assembly (Fig 1) comprising a plurality of walls connected together to define a polygonal shaped sleeve (14) having an opening at each of two opposed ends (Fig 2a), an aperture (22) extends through one of the plurality of walls proximate one of the two opposed ends, a polygonal shaped frame (12) having a channel for receiving one of the two opposed ends of the sleeve and the aperture, a latch (18) having a segmented body with a first portion (at 58), a second portion (38), a third portion (40), a fourth 


    PNG
    media_image1.png
    329
    485
    media_image1.png
    Greyscale


Regarding claim 2, Balazs further discloses living hinge (68) on fifth portion proximate fourth portion.
Regarding claim 5, Balazs further discloses a flange (66) at a distal end of the first portion.
Regarding claim 7, Balazs further discloses tongue deformed in a first direction (downwards) and snap deformed in a second direction (upwards) (¶0044-0045).

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2007/0221721 to Bradford.
Regarding claim 1, Bradford discloses a sleeve pack assembly (Fig 17) comprising a plurality of walls connected together to define a polygonal shaped sleeve (12’) having an opening (94) at each of two opposed ends (Fig 17), an aperture extends through one of the plurality of walls proximate one of the two opposed ends, a polygonal shaped frame (18) having a channel for receiving one of the two opposed ends of the sleeve and the aperture, a latch (92) having a segmented body with a first portion (A, Fig 19 below), a second portion (B, Fig 19 below), a third portion (C, Fig 19 below), a fourth portion (D, Fig 19 below), and a fifth portion (E, Fig 19 below), the body having a first generally C-shaped member (F, Fig 19 below) facing a first direction and a second generally C-shaped member (G, Fig 19 below) facing a second direction opposed to the first direction, the first portion (A) has a snap (98) extending beyond a planar surface of the first portion and is positioned in the aperture (¶0059), the fifth portion (E) having a first tongue (101) extending beyond a planar surface of the fifth portion and engaging the polygonal shaped frame ((¶0059).

    PNG
    media_image2.png
    606
    554
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    593
    613
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balazs in view of US 2014/0209600 to Schloesser.
Regarding claim 3, Balazs teaches the assembly of claim 1 but does not a second snap on the first portion.  However, Schloesser discloses a retaining latch (Fig 3) and in particular disclose two snap members (154) on a first portion of the latch to engage with an aperture (¶0042).  One of ordinary skill in the art would have found it obvious to duplicate a second snap of the first portion of Balazs as suggested by Schloesser to facilitate engagement with the aperture since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balazs.
Regarding claim 4, Balazs further discloses wherein the snap is deformed from the first portion and has a proximal and a distal end, the proximal end is connected to the first portion by a hinge, but does not teach the snap extends at an angle as recited to the planar surface of the first portion.  However, Balazs discloses the snap having an inclined upper surface (32) and one of ordinary skill in the art would have found it obvious to change the angle of the incline to be as recited since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Balazs further discloses tongue deformed from fifth portion (by springs 26) but does not teach the recited angle.  However, Balazs discloses the tongue being a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735